Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Third Avenue Value Fund Third Avenue Small-Cap Value Fund Third Avenue Real Estate Value Fund Third Avenue International Value Fund Third Avenue Focused Credit Fund Supplements dated September 13, 2010, and December 15, 2010 to Prospectus dated March 1, 2010 Effective December 15, 2010 , the following information supplements the Funds Prospectus dated March 1, 2010: Removal of Co-Portfolio Manager from the Third Avenue Focused Credit Fund The following information supplements information on page 25 of the Prospectus under the heading Portfolio Manager. Effective December 15, 2010, Mr. Lapointe will become the sole Portfolio Manager of the Fund. Effective September 13, 2010 , the following information supplements the Funds Prospectus dated March 1, 2010: Addition of Portfolio Managers to the Third Avenue Real Estate Value Fund and the Third Avenue Focused Credit Fund The following information supplements information on page 15 of the Prospectus under the heading Portfolio Manager. Jason Wolf has joined Michael Winer as Co-Portfolio Manager of the Third Avenue Real Estate Value Fund. He has worked closely with Michael Winer on the Fund since 2004. The following information supplements information on page 25 of the Prospectus under the heading Portfolio Manager. Thomas Lapointe has joined Jeff Gary as Co-Portfolio Manager of the Third Avenue Focused Credit Fund. He has worked closely with Jeff Gary on the Fund since inception. The following information supplements information on page 33 of the Prospectus under the heading Portfolio Managers. Jason Wolf Mr.
